EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Patel on 05/23/22.

The application has been amended as follows: 
Please replace Claims 16 and 19-21 as follows.


16. (Currently Amended)  A method, comprising:
receiving a request to generate a temporary password for a client device, wherein the request includes a set of credentials and identification information of the client device;
authenticating the request using the set of credentials;
in response to a successful authentication of the request, generating the temporary password;
transmitting the temporary password, firmware access information, and expiration information of the temporary password to the client device; and
transmitting the temporary password to a password receiving entity based on a data structure in [[the]]a computing device that specifies the password receiving entity and a manner by which the transmission of the temporary password to the password receiving entity is to occur.

19. (Currently Amended)  A non-transitory computer-readable medium storing executable code, which, when executed by a processor, causes the processor to:
receive a request to generate a temporary password for a client device, wherein the request includes a set of credentials and identification information of the client device;
authenticate the request using the set of credentials;
in response to a successful authentication of the request, generate the temporary password;
transmit the temporary password, firmware access information, and expiration information of the temporary password to the client device; and
transmit the temporary password to a password receiving entity based on a data structure in [[the]]a computing device that specifies the password receiving entity and a manner by which the transmission of the temporary password to the password receiving entity is to occur.

20. (Currently Amended)  The non-transitory computer-readable medium of claim 19, wherein the data structure includes a phone number, an email address, or a combination thereof of the password receiving entity.

21. (Currently Amended)  The non-transitory computer-readable medium of claim 19, wherein the password receiving entity includes a second computing device that is different than the client device, an email address, a printer, a cellular phone, or a combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435